PER CURIAM.
Antonio L. Powell appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We conclude that as to Ground Two the record does not show “conclusively that the appellant is entitled to no relief_” Fla. R.App.P. 9.140(g); see also Sentencing Guidelines Scoresheet and Plea Colloquy at 7. At disposition of this case, the court imposed a twelve-year sentence and stated that defendant was being sentenced to the bottom of the guidelines. The scoresheet reflects that twelve years is the bottom of the recommended range, but seven years is the bottom of the permitted range. We remand for clarification by the sentencing judge as to whether the twelve-year sentence is the sentence the court intended to impose. If so, appellant would then be entitled to an evi-dentiary hearing on his sworn claim on Ground Two, that his plea was induced by the affirmative misadvice of his counsel that the agreed-to sentence was at the bottom of the guidelines. See Forbert v. State, 437 So.2d 1079, 1081 (Fla.1983); Brown v. State, 647 So.2d 197, 198 (Fla. 1st DCA 1994); Eggers v. State, 624 So.2d 336, 338 (Fla. 1st DCA 1993); Hingson v. State, 553 So.2d 768, 769 (Fla. 1st DCA 1989). The order under *1174review is affirmed insofar as it denies relief on Ground One.
Affirmed in part, reversed in part and remanded.